In this case the Court holds that the allegations of the alternative writ are sufficient in law to require the respondents *Page 281 
to answer the same. Therefore the motion to quash the alternative writ will be denied, with leave to answer same within fifteen days.
If issues of fact are found to have been properly raised by such answer, that will require the taking of testimony and proof with respect thereto, respondents will be permitted to assert objections suggested by their motion to quash, which is to the effect that such issues of fact can and should be more conveniently and economically tried in the Circuit Court, and that therefore the proceeding here should be dismissed without prejudice to the right to proceed in the Circuit Court.
Motion to quash alternative writ denied with leave to make further return within fifteen days.
BUFORD, C.J., AND WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.